UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4113

KWABENE DIALLO SEABROOKS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
William B. Traxler, Jr., District Judge.
(CR-98-195)

Submitted: August 31, 1999

Decided: September 29, 1999

Before MURNAGHAN, WILKINS, and HAMILTON,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Kwabene Diallo Seabrooks appeals his conviction entered on his
guilty plea to possession of counterfeit securities with intent to
defraud in violation of 18 U.S.C. § 513 (1994). Seabrooks noted a
timely appeal and his attorney filed a brief pursuant to Anders v.
California, 386 U.S. 738, 744 (1967), in which he represents that
there are no arguable issues of merit in this appeal. Nonetheless, in
his brief, counsel addressed whether the district court erred by over-
ruling two objections to the presentence report regarding the applica-
tion of the U.S. Sentencing Guidelines (1998). The time for filing a
supplemental brief has passed and Seabrooks has not responded,
despite being advised of his right to do so. Because we find counsel's
assignments of error to be without merit, and can discern no other
error in the record on appeal, we affirm Seabrooks' conviction and
sentence.

Seabrooks' counsel raises two challenges to the district court's rul-
ings on Seabrooks' objections to the presentence investigation report.
To give due deference to a district court's application of the Sentenc-
ing Guidelines, this Court reviews factual determinations for clear
error and legal questions de novo. See United States v. Blake, 81 F.3d
498, 503 (4th Cir. 1996). Seabrooks first disputes the district court's
enhancement for obstruction of justice. See USSG § 3C1.1. The dis-
trict court enhanced Seabrooks' sentence by two levels because it
found that Seabrooks committed perjury during his co-conspirator's
trial. The court's findings on this matter were sufficient as a matter
of law to support the enhancement and were not clearly erroneous.
See United States v. Dunnigan, 507 U.S. 87, 95 (1993); United States
v. Castner, 50 F.3d 1267, 1279 (4th Cir. 1995). Seabrooks also con-
tends that the district court erred in not granting him an adjustment
for acceptance of responsibility under USSG § 3E1.1. To receive a
reduction under § 3E1.1, a defendant must prove by a preponderance
of the evidence that he has clearly recognized and affirmatively
accepted "personal responsibility for his criminal conduct." United
States v. Martinez, 901 F.2d 374, 377 (4th Cir. 1990). Seabrooks' tes-
timony at his co-conspirator's trial was plainly inconsistent with this

                    2
standard. The district court did not clearly err in finding that the
adjustment was not appropriate. See Castner, 50 F.3d at 1279.

As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client.

Seabrooks' conviction and sentence are hereby affirmed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3